COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 2-07-403-CR
                                   2-07-404-CR




JOSEPH ALBERT DURANT                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE

                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

      Appellant Joseph Albert Durant entered an open plea of guilty to two

charges of burglary of a building and also pleaded guilty to the enhancements.

The trial court found Durant guilty and assessed his punishment at ten years’

confinement in each case to run concurrently.



      1
          … See Tex. R. App. P. 47.4
      Durant’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion

meet the requirements of Anders v. California 2 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. Durant was given the opportunity to file a pro se brief, but he did not do

so.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Durant entered an open plea of guilty, our independent review for potential error

is limited to potential jurisdictional defects, the voluntariness of Durant’s plea,

error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d 615,

620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex.

Crim. App. 2000).




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                        2
     We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit. We find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); accord Meza v.

State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                         SUE WALKER
                                         JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 4, 2008




                                     3